Exhibit Consent of Independent Registered Chartered Accounting Firm We have issued our reports dated June 19, 2008withrespect tothe consolidated financial statements and internal control over financial reporting included in the Annual Report of LML Payment Systems Inc. on Form 10-K for the year ended March 31, 2008.We hereby consent to the incorporation by reference of said reports in the Registration Statements of LML Payment Systems Inc. on Forms S-8 (File No. 333-11404, effective January 31, 2000; File No. 333-49402, effective November 6, 2000 and File No. 333-11404, effective August 31, 2007). Vancouver, Canada /s/ Grant Thornton LLP June 19, 2008 Chartered Accountants
